                      THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO


   IN RE:                                                 CHAPTER 13

   JEFFREY W PHILLIPS                                     CASE NO: 20-50436


                                                          JUDGE ALAN M. KOSCHIK

                                                          MOTION FOR TURNOVER OF
                                                          AUTOMOBILE INSURANCE
                                                          PROCEEDS
                                                          AMENDED

            Now comes the Debtor, Jeffrey Phillips by and through undersigned counsel, and

   hereby moves this Court for turnover of automobile insurance proceeds. The Debtor

   states the following:

      1. At the time this Chapter 13 plan was filed, the Debtor was in the process of

            purchasing a 2016 Hyundai Sonata.

      2. The automobile is listed on Petition Schedule B. The Debtor is paying the

            automobile through the Chapter 13 plan.

      3. On or about 01/05/2021, the Debtor(s) automobile was involved in an accident

            and has been deemed a total loss.

      4. The creditor holding a lien on the automobile is Key Bank.

      5. The automobile is insured by American Family Insurance Co. with Melanie

            Welch as the Adjuster.

      6. An insurance claim was filed on 1/27/20221 Claim Reference No

            01002001713-1. At the time of the incident the odometer had 23,098 miles on it

            and the Adjuster determined the total Adjusted Vehicle Value to be $13,358.00.



20-50436-amk      Doc 121     FILED 04/15/21      ENTERED 04/15/21 09:33:58          Page 1 of 4
      7. The insurance company has indicated it will release funds if it is assured to

          receive a salvage title from the lien holder.

      8. At this time on the 2016 Sonata, $14,895.96 is owed approximately secured by

          6.75% interest.

      9. Debtor agrees to continue to pay down the secured potion of this loan through the

          chapter 13 plan until fully paid off.

      10. In order to facilitate the transfer of the title and insurance proceeds, the Debtor(s)

          is requesting:

             a. That the amount of the insurance proceeds be paid into the Chapter 13

                 plan.

             b. That the Chapter 13 Trustee process the remaining secured balance owed

                 on the automobile through the Chapter 13 plan.

             c. That upon receipt of funds from the Trustee, the lien holder releases the

                 title to the insurance company.


   Respectfully submitted,

   _________//s//__________
   Jerrold M. Kovolyan
   95719
   218 W. Main St. #100
   Ravenna, OH 44266
   (330) 577-3538
   (330) 296-4339
   KovolyanLaw@Gmail.com




20-50436-amk    Doc 121      FILED 04/15/21        ENTERED 04/15/21 09:33:58            Page 2 of 4
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO




   IN RE:                                                 Chapter 13

            Jeffery W. Phllips                            CASE NO. 20-50436

                   Debtor
                                                           JUDGE ALAN M. KOSCHIK




                                                          ORDER

   Debtor’s Motion to Turnover Insurance Proceeds dated 4/2/2021 is well taken, the total
   Adjusted Vehicle Value of the insurance proceeds to be turned over is $13,358.00, a
   balance will remain on the loan secured by the 2016 Hyundai Sonata and the Debtor will
   continue to make payments toward said loan as part of Debtor’s Chapter 13 plan.

   The creditor holding a lien on the automobile is Key Bank.

   The automobile is insured by American Family Insurance Co. with Melanie
   Welch as the Adjuster.

   The insurance company has indicated it will turnover $13,350.00 to the Chapter 13
   Trustee, Keith Rucinski, if it is assured to receive a salvage title from the lien holder.

   At this time on the 2016 Sonata, $14,895.96 is owed approximately secured by
   6.75% interest.

   IT IS SO ORDEREDthat the Debtor shall Turnover Insurance Proceeds and said proceed
   shall be applied to loan secured by the 2016 Hyundai Sonata in Debtor’s Chapter 13 Plan.
   Debtor agrees to continue to pay down the secured portion of Key Bank’s claim through
   the Chapter 13 plan until fully paid off. American Family Insurance Company will
   turnover $13,350.00 to the Chapter 13 Trustee. The creditor Key Bank will release a
   salvage title for the 2016 Sonata to American Family Insurance Company.




20-50436-amk      Doc 121        FILED 04/15/21     ENTERED 04/15/21 09:33:58             Page 3 of 4
                                                 ______________________________

                                                 JUDGE ALAN M. KOSCHIK




                               CERTIFICATE OF SERVICE

   I hereby certify on April 2nd, 2021, a copy of the foregoing MOTION FOR TURNOVER
   OF AUTOMOBILE INSURANCE PROCEEDS was sent to:


         Jeffrey W. Phillips                         (Via Facsimile)
         8855 Emily Court
         Ravenna OH 44266
         (via Regular Mail)                          Key Bank
                                                     Statutory Agent
         Keith L. Rucinski,                          4910 TiedEman rD.
         Chapter 13 Trustee                          Brooklyn, OH 44144
         (via ECF)                                   (via Regular Mail)

         American Family Insurance
         Melanie Welch
         Total Loss Adjuster
         Phone (800)-692-6326
         Fax (866) 953-6378
         Mwelc1@amfam.com
                             _____________//s//_____________



20-50436-amk   Doc 121    FILED 04/15/21    ENTERED 04/15/21 09:33:58      Page 4 of 4
